UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8101


UNITED STATES OF AMERICA

                Plaintiff – Appellee,

          v.

ALOHONDRA REY STATON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:00-cr-00054-H-1)


Submitted:   May 31, 2013                 Decided:   June 11, 2013


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alohondra Rey Staton appeals from the district court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.       The district court denied the motion, finding that

Staton’s Guidelines range was based upon his career offender

status and, thus, was unchanged by any Guidelines amendments

regarding       drug     quantity.         On    appeal,        Staton     avers       that,

following our decision in United States v. Simmons, 649 F.3d 237

(4th Cir. 2011), he should no longer be sentenced as a career

offender.    We affirm.

            A    district      court     may    reduce      a    prison    term    if    the

defendant’s Guidelines range has subsequently been lowered by

the Sentencing Commission and the reduction is consistent with

applicable      policy       statements.        18   U.S.C.       §   3582(c)(2).          A

reduction    “is       not   consistent     with     this       policy    statement      and

therefore is not authorized under 18 U.S.C. § 3582(c)(2)” if the

amendment “does not have the effect of lowering the defendant’s

applicable guideline range.”               U.S. Sentencing Guidelines Manual

§ 1B1.10(a)(2)(B) (2012).            We review a district court’s decision

under § 3582(c)(2) for abuse of discretion.                           United States v.

Stewart, 595 F.3d 197, 200 (4th Cir. 2010).

            To determine whether a Guidelines amendment has the

effect of lowering the defendant’s applicable Guidelines range,

the   district         court    should     follow      the       direction        in    U.S.

                                            2
Sentencing Guidelines Manual § 1B1.10(b)(1) (2012) to substitute

the amendment for the corresponding Guidelines provision that

was applied at the defendant’s sentencing, and leave all other

Guidelines calculations as they were originally.                        Stewart, 595

F.3d at 200-01; United States v. Lindsey, 556 F.3d 238, 245 (4th

Cir. 2009); United States v. Hood, 556 F.3d 226, 232-34 (4th

Cir. 2009).        Because substitution of the relevant Guidelines

amendments     neither      lowered    Staton’s        Guidelines           range     nor

affected     his   career      offender      status,      the        district       court

correctly found that Staton was ineligible for § 3582 relief.

Thus, even assuming application of Simmons would alter Staton’s

Guidelines range, relief under Simmons is not available pursuant

to § 3582.

            Accordingly,       we   affirm    the   order       of     the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented         in    the    materials

before   the   court   and     argument     would   not    aid       the    decisional

process.



                                                                              AFFIRMED




                                        3